Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant has filed a Terminal Disclaimer therefore the previous Double Patenting rejection is withdrawn.
	Applicant has amended to include “, a credential set request message that includes the device identifier key and that is generated by a service provisioning service client in the computing device by the credential manager in response to an activation of the computing device at a customer location site.”
	Applicant argues: “Gerhman discloses that a user/subscriber associated with a mobile device may submit subscriber registration data to a credential server, there is no disclosure in cited paragraph [0045] or anywhere else in Gerhmann…of a provisioning service client…that generates a credential set request message in response to the activation of the mobile device (Remarks pg. 7).”
	The Examiner respectfully disagrees. Paragraph [0035] of Gerhmann teaches “the trusted module of the mobile device is provisioned with the temporary device identifier, the secret key, and the public/private key pair…for later use in over-the-air activation of the mobile device. This explicitly teaches “response to an activation of the computing device at a customer location site.”
	Paragraph [0048] and previously cited Step 6 in Figure 8 further teaches “the mobile device may be configured to attempt to register…using standard GSM/UMTS registration procedures in which it provides its PIMSI to the network as part of registration….as a basis for gaining long-term subscription credentials via over-the-air provisioning.”
	That is, Gerhmann teaches a mobile device configuration  (i.e. service provisioning client) within the computing device for generating a request that includes the PIMSI as part of a registration request for long-term credentials (i.e. a credential set request message that includes the device identifier key).
	
	Therefore Gehrman teaches the amended claim language.
	The remaining arguments are derived from the above and are unpersuasive for a similar rationale.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1, 4, 6-7, 8, 11, 13-14, 15, 18, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gehrmann (US 2008/0260149).

Regarding Claim 1,
Gehrmann (US 2008/0260149) teaches a method comprising:
assigning, by a credential manager, credential set data to a computing device (Paragraph [0027] teaches the directory server assigning batches of device records for mobile devices)
mapping the credential set data to a device identifier key associated with the computing device in a credential data store accessible by the credential manager (Paragraph [0026] teaches device record includes temporary identifier and a secret key mapped to mobile device)
receiving, by the credential manager from the computing device, a credential set request message that includes the device identifier key and that is generated by a service provisioning service client in the computing device by the credential manager in response to an activation of the computing device at a customer location site (Paragraph [0045]. Figure 8, step 6 and 7, teaches a method configured inside the computing device for requesting the message)(Paragraph [0035] teaches activation); and
sending, by the credential manager to the computing device, the credential set data for authenticating the computing device at the customer location site (Paragraph [0051-0053], Figure 8, steps 8 and 9, teaches returning a temporary packet data access to the mobile device for authentication).


Regarding Claim 4,

    	Gehrmann teaches the method of claim 1 comprising transporting the computing device from a manufacturer location site associated with the credential manager to the customer location site (Paragraph [0033, 0036]).

Regarding Claim 6,

    Gehrmann teaches the method of claim 1 wherein the provisioning service client resides in at least one of the computing device and a host device supporting the computing device (Paragraph [0034] teaches wherein the trusted module is inside the mobile device).


Regarding Claim 7,

 Gehrmann teaches the method of claim 1 wherein the credential set data is provided to the provisioning service client in either a plaintext format or an encrypted format (Paragraph [0052]).

Regarding Claims 8, 11, 13-14,
Claims 8, 11, 13-14 are similar in scope to Claims 1, 4, 6-7 and are rejected for a similar rationale.

Regarding Claims 15, 18, 20

Claims 15, 18, 20 are similar in scope to Claims 1, 4, 6 and are rejected for a similar rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 9, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gehrmann in view of Liberman (US 2013/0036458).

Regarding Claim 2,

Gehrmann teaches the method of claim 1 but does not explicitly teach comprising prompting a user entity to reset the credential set data in accordance to an established security policy.
Liberman (US 2013/0036458) teaches prompting a user entity to reset the credential set data in accordance to an established security policy (Figure 24 and associated text).
It would have been obvious to one of ordinary skill before the effective filing date of the invention to modify Gerhmann with the resetting policy of Liberman
The motivation is provide a new credential set

Regarding Claims 9 and 16,

Claims 9 and 16 are similar in scope to Claim 2 and is rejected for a similar rationale.

Claim 3, 10, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gehrmann in view of Perkins (US 2003/0163566).

Regarding Claim 3,

 Gehrmann teaches the method of claim 1 but does not explicitly teach comprising deleting an entry containing the credential set data from the credential data store after the credential manager sends the credential set data to the provisioning service client.
Perkins (US 2003/0163566) teaches deleting an entry containing the credential set data from the credential data store after the credential manager sends the credential set data to the provisioning service client (Paragraph [0040-0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Gehrmann with the credential manager deleting method of Perkins
The motivation is to improve the security policy of the credential manager.

Regarding Claims 10 and 17,

Claims 10 and 17 are similar in scope to Claim 3 and is rejected for a similar rationale.


Claim 5, 12, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gehrmann in view of Bhuyan (US 2010/0263032).


Regarding Claim 5,

Gehrmann teaches the method of claim 1 but does not explicitly teach wherein the credential set data includes a unique username and a unique password solely associated to the computing device.

Bhuyan (US 2010/0263032) teaches wherein the credential set data includes a unique username and a unique password solely associated to the computing device (Paragraph [0016] teaches wherein username and password is associated with the computing device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Gehrmann with the username and password associated with the computing device taught by Bhuyan.

The motivation is determine if the device is authentication

Regarding Claims 12 and 19,

Claims 12 and 19 are similar in scope to Claim 5 and is rejected for a similar rationale.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRIS C WANG whose telephone number is (571)270-1462.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRIS C WANG/
Primary Examiner, Art Unit 2439